
	

114 S1458 IS: Supporting Transparent Regulatory and Environmental Actions in Mining Act of 2015
U.S. Senate
2015-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1458
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2015
			Mr. Coats (for himself, Mr. Manchin, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act of 1977 to ensure scientific transparency
			 in the development of environmental regulations and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Supporting Transparent Regulatory and Environmental Actions in Mining Act of 2015 or the STREAM Act of 2015.
		2.Publication of scientific products for rules and related environmental impact statements,
			 environmental assessments, and economic assessments
 (a)In generalTitle V of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1251 et seq.) is amended by adding at the end the following:
				
					530.Publication of scientific products for rules and related environmental impact statements,
			 environmental assessments, and economic assessments
 (a)DefinitionsIn this section: (1)Agency actionThe term agency action has the meaning given the term in section 551 of title 5, United States Code.
 (2)Background informationThe term background information means— (A)a biographical document, including a curriculum vitae or resume, that details the exhaustive, professional work history, education, and any professional memberships of a person; and
 (B)the amount and date of any Federal grants or contracts received by that person. (3)Economic assessmentThe term economic assessment means any assessment prepared by a Federal agency in accordance with section 6(a)(3)(C) of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review).
 (4)Environmental assessmentThe term environmental assessment has the meaning given the term in section 1508.9 of title 40, Code of Federal Regulations. (5)Environmental impact statementThe term environmental impact statement means any environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (6)Publicly availableThe term publicly available means published online on— (A)a publicly accessible website that allows the submission of comments on proposed regulations and related documents published by the Federal Government;
 (B)a publicly accessible website of the Secretary; and (C)the website of the Federal Register.
 (7)Raw dataThe term raw data means any computational process or quantitative or qualitative data processed from a source that is relied upon in a scientific product to support a finding or observation.
 (8)Relied UponThe term relied upon means explicitly cited or referenced in a rule, environmental impact statement, environmental assessment, or economic assessment.
 (9)RuleThe term rule has the meaning given the term in section 551 of title 5, United States Code. (10)Scientific methodThe term scientific method means a method of research under which—
 (A)a problem is identified; (B)relevant data are gathered;
 (C)a hypothesis is formulated from the data; and
 (D)the hypothesis is empirically tested in a manner specified by documented protocols and procedures.
 (11)Scientific productThe term scientific product means any product that— (A)employs the scientific method for inventorying, monitoring, experimenting, studying, researching, and modeling purposes; and
 (B)is relied upon by the Secretary in development of any rule, environmental impact statement, environmental assessment, or economic assessment.
 (b)RequirementsThe Secretary shall— (1)make publicly available on the date of the publication of any draft, final, emergency, or supplemental rule under this Act, or any related environmental impact statement, environmental assessment, or economic assessment, each scientific product the Secretary relied upon in developing the rule, environmental impact statement, environmental assessment, or economic assessment; and
 (2)for those scientific products receiving Federal funds, also make publicly available— (A)the raw data used for the federally funded scientific product; and
 (B)background information of the authors of the scientific study. (c)Compliance (1)In generalSubject to paragraph (2), failure to comply with the publication requirements of subsection (b)—
 (A)with respect to draft or supplemental rules, environmental impact statements, environmental assessments, or economic assessments shall extend by 1 day the notice and comment period for each day of noncompliance; or
 (B)with respect to final or emergency rules, shall delay the effective date of the final rule by 60 days plus an additional day for each day of noncompliance.
 (2)WithdrawalIf the Secretary fails to comply with the publication requirements of subsection (b) for more than 180 days after the date of publication of any rule, or any related environmental impact statement, environmental assessment, or economic assessment, under this Act, the Secretary shall withdraw the rule, environmental impact statement, environmental assessment, or economic assessment..
 (b)Conforming amendmentThe table of contents for the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) is amended by inserting after the item relating to section 529 the following:
				Sec. 530. Publication of scientific products for rules and related environmental impact statements,
			 environmental assessments, and economic assessments..
 3.Compliance with other Federal lawsSection 702 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1292) is amended—
 (1)by redesignating subsections (c) and (d) as subsection (e) and (f), respectively; and (2)by inserting after subsection (b) the following:
				
 (c)Compliance with other Federal lawsNothing in this Act authorizes the Secretary to take any action by rule, interpretive rule, policy, regulation, notice, or order that duplicates any action taken under an Act referred to in subsection (a) (including regulations and rules).
 (d)Deference to implementing agencies and State authoritiesIn carrying out this Act (including rules, interpretive rules, policies, regulations, notices, or orders), the Secretary—
 (1)shall defer to the determinations of an agency or State authority implementing an Act referred to in subsection (a) with respect to any agency action under the jurisdiction of the agency or State authority, as applicable; and
 (2)shall not make any determination regarding any agency action subject to an Act referred to in subsection (a)..
			
